Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
William A. Murphey appeals the district court’s orders denying his motion to appoint counsel, denying relief on his 42 U.S.C. § 1983 (2006) complaint, and denying his Fed.R.Civ.P. 59(e) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Murphey v. Maynard, No. 8:08-cv-01711-DKC (D. Md. filed Jan. 23, 2009 & entered Jan. 26, 2009; Mar. 16, 2009; filed Apr. 15, 2009 & entered Apr. 16, 2009). We deny Murphey’s motion for a transcript at government expense and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.